536 Pa. 450 (1994)
639 A.2d 1181
In the Interest of A.P.
Appeal of COMMONWEALTH of Pennsylvania.
Supreme Court of Pennsylvania.
Argued April 5, 1994.
Decided April 22, 1994.
Catherine Marshall, Ronald Eisenberg, Alan Sacks, Philadelphia, for appellant.
John W. Packel, Bradley S. Bridge, Philadelphia, for appellee.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and CASTILLE, JJ.

ORDER
PER CURIAM:
Order affirmed.
MONTEMURO, S.J., did not participate in the consideration or decision of this case.[*]
PAPADAKOS, J., dissents and would grant an evidentiary hearing.
NOTES
[*]  Mr. Justice Frank J. MONTEMURO is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of Mr. Justice LARSEN, see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.